Name: Council Regulation (EEC) No 3225/80 of 25 November 1980 on the conclusion of the Second ACP-EEC Convention signed at LomÃ © on 31 October 1979
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12 . 80 Official Journal of the European Communities No L 347/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3225/80 of 25 November 1980 on the conclusion of the Second ACP-EEC Convention signed at LomÃ © on 31 October 1979 and the declarations annexed to the Final Act are hereby approved on behalf of the European Economic Community. The texts of the Convention, the Protocols and the Final Act are annexed to this Regulation. Saint Vincent and the Grenadines shall be considered a signatory State to the Convention by virtue of the act of signature which is also annexed to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament C 1), Whereas the Second ACP-EEC Convention between the African, Caribbean and Pacific States, on the one part, and the European Community and its Member States, of the other part, signed at LomÃ © on 31 October 1979, . should be approved, Article 2 The President of the Council shall, as regards the Community, deposit the act of notification of the conclusion of the Convention, as provided for in Article 183 thereof (2). HAS ADOPTED THIS REGULATION: Article 1 The Second ACP-EEC Convention, the Protocols annexed thereto, the declarations annexed to Protocol 7 Article 3 This Regulation shall " enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1980. For the Council The President Colette FLESCH ( 2) The date of entry into force of the Second ACP-EEC Convention will be published in the Official Journal of the European Communities by the General Secretariat of the Council.H OJ No C 327, 15 . 12 . 1980 , p. 69 .